Citation Nr: 1036453	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  10-34 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.

2.  Entitlement to a disability rating in excess of 10 percent 
for thoracolumbar strain.


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to September 
2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from December 2008 and April 2009 rating decisions of the 
Newark, New Jersey Department of Veterans' Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board observes that, in an October 2010 substantive appeal 
for the issues of service connection for a cervical spine 
condition and a disability rating in excess of 10 percent for 
thoracolumbar strain, the Veteran requested he wanted to 
participate in a videoconference hearing at a local VA office 
(the RO) before a member or members of the Board.  The Board also 
notes that the Veteran had checked and crossed out another option 
to have a hearing at a local VA office (the RO) before a member 
or members of the Board.  In a September 2010 report of contact, 
the Veteran was asked to verify which type of hearing he was 
requesting, at which time he specified that he requested a 
videoconference hearing out of the Newark RO.  

The record reflects that, to date, a hearing has not been 
scheduled.  Under the circumstances, the Board has no discretion 
and the case must be remanded to afford the Veteran the 
opportunity to testify at a videoconference hearing.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2006).  Notice 
of the scheduled hearing should then be sent to the Veteran's 
latest address of record. 

To ensure due process of law, the case is REMANDED for the 
following action:

The RO should schedule the Veteran for a 
videoconference hearing at the RO before a 
Veterans Law Judge.  The RO should advise the 
Veteran of the time, date and location of the 
hearing at his last known address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


